RESPONSE TO AMENDMENT

Claims 14, 16-18, 20-25, 27, 28, 31, and 32 are pending in the application.  Claims 1-13, 15, 19, 26, 29, and 30 have been cancelled.  Claim 32 is newly added.
Amendments to the claims, filed March 25, 2022, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §112 (a) rejection of claims 14, 16-25, 27, 28, and 31, made of record in the office action mailed December 8, 2021, Page 3, Paragraph 6 has been withdrawn due to Applicant’s amendment in the response filed March 25, 2022.
The 35 U.S.C. §112 (b) rejection of claims 14, 16-25, 27, 28, and 31, made of record in the office action mailed December 8, 2021, Page 4, Paragraph 8 has been withdrawn due to Applicant’s amendment in the response filed March 25, 2022.


REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 32 recites the broad recitation “wherein the crosslinked (meth)acrylic acid ester copolymer that is formed with at least one crosslinker selected from the group consisting of a multifunctional (meth)acrylate having two or more (meth)acryloyl groups, a multifunctional organofunctional group resin having two or more organic functional groups selected from the group consisting of an isocyanate group, epoxy group, melamine group, glycol group, siloxane group, and amino group, and an organic compound comprising a metal complex of zinc, aluminum, sodium, zirconium, or calcium”, and the claim also recites “wherein the crosslinked (meth)acrylic acid ester copolymer that is formed with at least one crosslinker selected from the group consisting of a multifunctional (meth)acrylate having two or more (meth)acryloyl groups” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Additionally, it is unclear if the claim requires at least two crosslinker where one is a multifunctional (meth)acrylate having two or more (meth)acrylol groups and the other is selected from the larger group.  If the broader limitation is used in the claim interpretation, then claims 14 and 32 would be the same.  As such, for the purposes of prosecution, the Examiner has interpreted the claim to the narrower limitation of “wherein the crosslinked (meth)acrylic acid ester copolymer that is formed with at least one crosslinker selected from the group consisting of a multifunctional (meth)acrylate having two or more (meth)acryloyl groups”.

Claim Rejections - 35 USC § 103
Claims 14, 16-18, 20-25, 27, 28, 31, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hieda (U.S. Pat. Pub. 2002/0025441) in view of Yamakawa (JP 2009-155503) and as evidenced Ullmann (“Ullmann’s Polymers and Plastics”).  For discussion of Yamakawa, see the English Machine Translation.
Regarding claims 14, 17, 18, 28, and 32, Hieda teaches an image display device structural member (Abstract, Paragraphs [0001] and [0004]), comprising: a transparent double-sided self-adhesive sheet (fracture-proof layer 1, fracture proof layer 2, and a pressure sensitive adhesive layer 3, Fig. 1; facture-proof layer 1 can also be a pressure sensitive adhesive layer, Paragraph [0063]) adhered into a single body between two members (shatterproof layer 5, glass substrate 4, Fig. 1), wherein at least one of the two members is a protective panel having a step on a surface contacted with the transparent double-sided self-adhesive sheet (shatterproof layer, 5, Fig. 1), wherein the transparent double-sided self-adhesive sheet consists of three layers, wherein the three layers consist of an intermediate layer (A) (fracture-proof layer 2, Fig. 1) and two pressure-sensitive adhesive surface layers (B) as front and reverse side layers (fracture-proof layer 1 and pressure-sensitive adhesive layer 3, Fig. 1; Paragraph [0063]), wherein each of the three layers is formed from a composition comprising a (meth)acrylic acid ester copolymer as a base resin (Paragraph [0063]).  Hieda further teaches wherein the (meth)acrylic acid copolymer comprises a first monomer A (one or more alkyl (meth)acrylate compounds, Paragraph [0063]; such as butyl acrylate, Paragraph [0103]) and a second monomer B (a functional group-containing monomer and/or other copolymerizable monomers, Paragraph [0063]), such as acrylic acid (Paragraph [0103]).  As evidenced by Ullmann, the second monomer B (acrylic acid) has a glass transition temperature when it has becomes homopolymer of from 0°C to 250°C (130°C, Table 8).  Hieda additionally teaches wherein the intermediate layer (A) of the transparent double-sided self-adhesive sheet is a layer comprising a crosslinked structure of the (meth)acrylic acid ester copolymer (Paragraph [0063]) and wherein the transparent double-sided self-adhesive sheet satisfies the following thickness ratio between the intermediate layer (A) and the two pressure-sensitive adhesive layers (B):  0.5<(A)/(B)≤3.7 ((A) = 400 µm, Paragraph [0089], Layer Order a, Table 2; (B) = 20-1000 µm (each adhesive layer being 10-500 µm, Paragraph [0067]),; therefore 0.5<(0.4-20)≤3.7).
While the reference does not specifically teach the claimed range of greater than 0.5 and less than or equal to 3.7, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Hieda fails to teach wherein (meth)acrylic acid ester copolymer has a weight average molecular weight of 100,000 to 700,000; wherein the first monomer A has a glass transition temperature when it becomes homopolymer of -100°C to 0°C and is selected from the group consisting of ethyl acrylate, 2-ethylhexyl acrylate, n-octyl acrylate, isooctyl acrylate, hydroxyethyl acrylate, hydroxybutyl acrylate, and glycidyl (meth)acrylate; and wherein the crosslinked (meth)acrylic acid ester copolymer that is formed by mixing the base resin and a crosslinker and carrying out a crosslinking reaction wherein the crosslinker is at least one selected from the group consisting of a multifunctional (meth)acrylate having two or more (meth)acryloyl groups, a multifunctional organofunctional group resin having two or more organic functional groups selected from the group consisting of an isocyanate group, epoxy group, melamine group, glycol group, siloxane group, and amino group, and an organic compound comprising a metal complex of zinc, aluminum, sodium, zirconium, or calcium.
Yamakawa teaches an image display device structural member (Abstract) comprising a double-sided pressure-sensitive adhesive sheet (Abstract) adhered into a single body between two members (transparent panel with decorative part; image displaying device; Abstract; Fig. 1); wherein at least one of the two members has a step on a surface contacted with the double-sided adhesive sheet (Fig. 1); wherein the double-sided pressure-sensitive adhesive sheet is formed from a composition comprising a (meth)acrylic acid ester copolymer as a base resin (Abstract); wherein the (meth)acrylic acid ester copolymer comprises a first monomer A, such as butyl acrylate or ethyl acrylate (Page 4, Paragraphs 5-6), and a second monomer B, such as acrylic acid (Page 5, Paragraphs 2 and 5).  Yamakawa additionally teaches the adhesive composition contains a crosslinking agent, such as polyfunctional acrylates, in order to increase the cohesive strength of the resulting pressure-sensitive adhesive layer (Page 5, Paragraphs 7-8) and the adhesive layer is formed by mixing the base resin and the crosslinker and carrying out a crosslinking reaction (Page 9, Paragraph 8). Yamakawa further teaches the molecular weight of the pressure-sensitive adhesive layer is 300,000 to 1,500,000 so that the loss tangent and storage elastic modulus at 70°C of the pressure-sensitive adhesive layer can be adjusted to a suitable range (Page 7, Paragraph 6) which allows the pressure-sensitive adhesive layer to have excellent fluidity during heat and pressure treatment and the ability to remove bubbles generated by attaching the adhesive layer to steps (Page 6, Paragraphs 7).  Note that while the pressure-sensitive adhesive layer includes the (meth)acrylic acid ester copolymer above, it additionally includes a (meth)acrylic acid ester copolymer having a molecular in the range of 150,000 to 1,500,000 in the amount of 5-40%.  This means that the (meth)acrylic acid ester copolymer described above would have to have a molecular weight within the range of 300,000 to 1,500,000 for the pressure-sensitive adhesive layer as a whole to have a molecular weight within that same range.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the molecular weight of the (meth)acrylic acid ester copolymer of Hieda to be 300,000 to 1,500,000 as taught by Yamakawa in order for the layers to have excellent fluidity during heat and pressure treatment and to have the ability to remove bubbles generated by steps.
While the reference does not specifically teach the claimed range of 100,000 to 700,000, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the adhesive composition of Hieda further comprise a crosslinker, such as a polyfunctional acrylate, as taught by Yamakawa in order to increase the cohesive strength of the resulting pressure-sensitive adhesive layer.
Furthermore, Yamakawa shows that butyl acrylate and ethyl acrylate are equivalent materials in the art for use as a monomer in a (meth)acrylic acid ester copolymer in conjunction with acrylic acid in double-sided adhesive sheets used in image display devices.  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute ethyl acrylate for butyl acrylate.
As evidenced by Ullmann, ethyl acrylate has a glass transition temperature when it has become homopolymer of -8°C (Table 8).  As such, the difference in the glass transition temperatures between the second monomer B (130°C) and the first monomer A (-8°C) is from 25°C to 300°C (138°C).
Hieda in view of Yamakawa fails to teach wherein the transparent double-sided self-adhesive sheet has: an indentation hardness, ASKER C2 hardness, of from 10 to 80, of from 10 to 60, and of from 25 to 80, respectively, and a creep value measured by the following method comprising (a) to (d) is from 1 mm to 15 mm: a) adhering one side of the sheet to a vertically standing SUS plate wherein an adhesion surface area is 15 mm×20 mm, b) curing the sheet under an atmosphere of 60° C. for 15 minutes, c) applying a weight of 4.9 N to the sheet in the vertical direction, and then d) measuring the creep value of an adhesion position at the end of 60 minutes.
However, Hieda teaches that the fracture-proof layers are formed of viscoelastic PSAs (Paragraphs [0061] and [0066]) and one of ordinary skill in the art would have recognized that “hardness” and “creep value” are inherently related to the rigidity or elastic component and the viscous component of the viscoelastic property of the PSA, respectively.  More particularly, Hieda teaches that the adhesive laminate comprises a fracture-proof layer providing a workable elastic (hardness) property for fracture resistance, and the resulting assembly, such as TV sets (Paragraph [0002]), is to be used in a vertical position which necessarily requires a sufficient vertical flow (creep) resistance.  A workable elastic (hardness) and vertical flow resistance (creep value) for Hieda’s PSA based viscoelastic adhesive laminate are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain required properties for the same end uses as the claimed invention.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  “Products of identical chemical composition can not have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.
	Regarding claim 16, Hieda teaches wherein a shear storage elastic modulus at a frequency of 1 Hz of the intermediate layer (A) (1x104 to 2x108 Pa, Paragraph [0061]) is greater than a shear storage elastic modulus of the two pressure-sensitive adhesive surface layers (B) (1x104 to 1x107 Pa, Paragraph [0067]) at a temperature of from 0° C to 100° C (Additionally see Layer Order a, Table 2).
	Regarding claim 20, Hieda teaches wherein in the transparent double-sided self-adhesive sheet a thickness of the two pressure-sensitive adhesive layers (B) is from 10 μm to 200 μm (20-1000 µm (each adhesive layer being 10-500 µm, Paragraph [0067])).
	Regarding claims 21 and 22, Hieda fails to teach wherein the transparent double-sided self-adhesive sheet has a value of Tan δ (B) for the two pressure-sensitive adhesive layers (B) of from 0.4 to 1.4 at a temperature of from 0°C to 100°C.
	Yamakawa teaches the loss tangent (tan δ) at 70°C of the pressure-sensitive adhesive layer is preferably 0.45 to 0.75 so that the adhesive layer has excellent fluidity during the heat and pressure treatment after the transparent panel with the decorative step is pasted and fixed to the surface of the image display device (Page 6, Paragraphs 7-8).  Yamakawa further teaches by having the loss tangent be 0.45 to 0.75, it results in an excellent ability to removed bubbles generated by the steps (Page 6, Paragraphs 7-8).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the loss tangent (tan δ) of the two pressure-sensitive adhesive layers be 0.45 to 0.75 at 70°C as taught by Yamakawa in order to for the adhesive layers to have excellent fluidity when attaching the layer with a step and in order to remove bubbles generated by the steps.
 	Regarding claim 23, Hieda teaches wherein the transparent double-sided self-adhesive sheet has a shear storage elastic modulus, G′(A), of the intermediate layer (A) of from 5×103 to 5×108 Pa at a temperature of from 0°C to 100°C (1x104 to 2x108 Pa, Paragraph [0061]), and wherein a shear storage elastic modulus, G′(A), of the intermediate layer (A) and a shear storage elastic modulus, G′(B) (1x104 to 1x107 Pa, Paragraph [0067]), of any of the two pressure-sensitive adhesive layers (B) satisfy the following relationship at a temperature of from 0°C to 100°C: 1.1<G′(A)/G′(B)<80 (G(A)=1x104 to 2x108 Pa, Paragraph [0061]; G(B)= 1x104 to 1x107 Pa, Paragraph [0067]).
While the reference does not specifically teach the claimed range of greater than 1.1 and less than 80, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claims 24 and 25, Hieda teaches the (meth)acrylic acid ester copolymers can cured via UV radiation (Paragraph [0063]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the (meth)acrylic acid ester copolymer composition of each of the intermediate layer (A) (fracture-proof layer 2) and the two pressure-sensitive adhesive layers (B) (fracture-proof layer 1 and pressure-sensitive adhesive layer 3) further comprise a photopolymerization initiator.
	Regarding claim 27, Hieda teaches wherein only the intermediate layer (A) is a layer comprising the crosslinked structure of the (meth)acrylic acid ester copolymer (Paragraphs [0061] and [0063]).
	Regarding claim 31, wherein a thickness of the transparent double-sided self-adhesive sheet is from 50 μm to 350 μm (the fracture proof layers have a thickness of 20 to 1000 µm, Paragraph [0069], and the pressure-sensitive adhesive layer has a thickness of 10 to 500 µm, Paragraph [0067]; so the total thickness would be 40-2000 µm).
While the reference does not specifically teach the claimed range of 50 μm to 350 μm, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed March 25, 2022 regarding the rejections of record have been considered but are moot due to the new grounds of rejection.  Applicant’s arguments that are still relevant to the current rejections will be addressed.  
Applicant argues that Hieda does not describe the claimed ratio (A)/(B) as in claims 14 and 32, which include the ratio 0.5 < (A)/(B) ≤ 3.7.  Applicant argues that the ratio (A)/(B) based on Paragraph [0089], Layer Order a in Table 2 of Hieda is 400/50=8, while the claimed ratio does not overlap with this ratio and is at a maximum 3.7 and that there is no suggestion in Hieda to modify the ratio of layers A and B to be within the claimed range.
However, due to the new grounds of rejection, this argument is moot.  In the previous rejection, the layer thicknesses in an Example in Hieda was used but in the current rejection, the thickness of the A was used from the Examples, i.e. 400 µm, and the thickness of B which is described in the description of Hieda as being 20-1000 µm was used, which results in a ratio of (A)/(B) of 0.4-20 which overlaps with the claimed range.
Applicant argues that in Hieda, there is an Example in which a copolymer of butyl acrylate and acrylic acid is used as the anti-cracking layer; however, the weight average molecular weight (“MW”) of such acrylic copolymer is about 1,500,000, which is far outside the claimed range.  Applicant additionally argues that there is no motivation to substitute the explicitly described MW of Hieda (which is outside the claimed range) with a broad range of the MW as in Yamakawa which includes a MW lower than Hieda, with a reasonable expectation of success.  Applicant also argues that in the Yamakama examples, the MW is 760,000, 1,060,00, or 5,000 which still does not satisfy the claimed MW of the (meth)acrylic acid copolymer of 100,000 to 700,000.
While the example in Hieda has a molecular weight of 1,500,000, nothing in Hieda teaches away from having a lower molecular weight than 1,500,000.  Additionally, Yamakawa teaches that the (meth)acrylic acid has a molecular weight of 300,000 to 1,500,000 so that the loss tangent and storage elastic modulus at 70°C of the pressure-sensitive adhesive layer can be adjusted to a suitable range (Page 7, Paragraph 6) which allows the pressure-sensitive adhesive layer to have excellent fluidity during heat and pressure treatment and the ability to remove bubbles generated by attaching the adhesive layer to steps (Page 6, Paragraphs 7).  Therefore, there is motivation to use the range of molecular weights of Yamakawa in Hieda.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that there is no suggestion in the prior art to select a specific portion of the broad range of Yamakawa to fit the claimed range.  Applicant further argues that the present Examples show that when the MW of the (meth)acrylic acid ester copolymer is within the claimed range, the effect are superior compared to when the MW of the (meth)acrylic acid ester copolymer is outside the range, for examples Comparative Examples 1 and 5 where the MW is 1,100,000.
However, the range of molecular weights taught in Yamakawa (100,000 to 2,000,000) significantly overlaps the claimed range of 100,000 to 700,000.  Additionally, as discussed above, while the reference does not specifically teach the claimed range of 100,000 to 700,000, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Applicant has not provided sufficient evidence to rebut this prima facie case of obviousness.  Additionally, it appears that Applicant may be arguing criticality in the claimed range and if so, Applicant has not provided any evidence to support the argument of criticality.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that Hieda does not describe or suggest the claimed ratio G’(A)/G’(B) as the ranges of G’(A) and G’(B) in Hieda are very broad and there is no suggestion to select denominator and numerator such that to satisfy the claimed ratio.
However, as discussed above, Hieda teaches wherein the transparent double-sided self-adhesive sheet has a shear storage elastic modulus, G′(A), of the intermediate layer (A) of from 5×103 to 5×108 Pa at a temperature of from 0°C to 100°C (1x104 to 2x108 Pa, Paragraph [0061]).  The G’(A) taught by Hieda fully falls inside the claimed range.  Hieda additionally teaches G′(B) is 1x104 to 1x107 Pa (Paragraph [0067]).  While the reference does not specifically teach the claimed range of G’(A)/G’B being greater than 1.1 and less than 80, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Applicant argues that Hieda also describe a PP/EVA/PP laminate film laminated together as an anti-cracking layer 2, which is not a layer consisting of a composition containing acrylic ester copolymer.  Applicant additionally argues that the anti-cracking layer 2 of Hieda does not have a crosslinked structure and that there is no description or suggestion in Hieda to form a crosslinked structure with respect to the anti-cracking layer 2.
However, the PP/EVA/PP laminate film is an embodiment the fracture-proof layers can take but the fracture-proof layers (1 and 2) can also be crosslinked acrylic ester copolymer based layers (see Paragraph [0063]).  Therefore, Applicant’s arguments are deemed unpersuasive.
Applicant argues that Yamakawa relates to a double-sided adhesive tape comprising an adhesive layer by curing a light-cured adhesive composition consisting mainly of (meth)acrylic acid alkyl esters with 1-12 carbon atoms, wherein the (meth)acrylic acid alkyl ester and other monomers are blending into a composition, which is light-cured to form the adhesive layer and therefore, it does not use a pre-manufactured (meth)acrylic ester copolymer.  Applicant further argues that Yamakawa describes components that may be added to the adhesive and as an additive “it is also preferred to include a (meth)acrylic acid alkyl ester polymer pre-polymerized with (meth)acrylic acid alkyl ester” in an amount of preferably 5 to 40 parts by mass relating to the (meth)acrylic acid alkyl ester contained in the light-cured compositions.  Applicant argues therefore, that the (meth)acrylic ester copolymer is an additive and not the base resin.
However, the (meth)acrylic acid alkyl ester polymer that is used as an additive in Yamakawa is not what is being relied upon in the rejection.  As discussed above, the (meth)acrylic acid alkyl ester is monomer A and the other monomer is monomer B, which react to form the (meth)acrylic acid ester copolymer as the base resin.  Furthermore, Yamakawa teaches the molecular weight of the pressure-sensitive adhesive layer is 300,000 to 1,500,000 so that the loss tangent and storage elastic modulus at 70°C of the pressure-sensitive adhesive layer can be adjusted to a suitable range (Page 7, Paragraph 6) which allows the pressure-sensitive adhesive layer to have excellent fluidity during heat and pressure treatment and the ability to remove bubbles generated by attaching the adhesive layer to steps (Page 6, Paragraphs 7).  Note that while the pressure-sensitive adhesive layer includes the (meth)acrylic acid ester copolymer above, it additionally includes a (meth)acrylic acid ester copolymer having a molecular in the range of 150,000 to 1,500,000 in the amount of 5-40%.  This means that the (meth)acrylic acid ester copolymer described above would have to have a molecular weight within the range of 300,000 to 1,500,000 for the pressure-sensitive adhesive layer as a whole to have a molecular weight within that same range.  As such, Applicant’s arguments are deemed unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
June 29, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788